DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 22nd, 2021 have been fully considered but they are not persuasive. 	Applicant’s argument that neither of the cited references teach or suggest the instrument including a first k-wire extending through one of the plurality of apertures.  The Examiner respectfully disagrees.  Penenberg teaches a first k-wire (92) extends through one of the plurality of apertures (52, figures 1 and 4).

Claims 5-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penenberg (US 2008/0021479).
 	Regarding claim 5, Penenberg discloses an arthroscopic instrument (1, figure 4), comprising a handle (20, figure 4); a shaft2 (30 + 40)13077542.1 9/15/2021Application Serial No. 16/595779 Response Dated September 15, 2021 extending from the handle; a head (50) mounted to an end of the shaft (figure 4) and extending cylindrically along an axis (figure 4); and a plurality of apertures (52’s) formed through the head and extending in parallel to the axis of the head (figure 4), and a first k-wire (92, figures 1 and 4) extending through one of the plurality of apertures.   	Regarding claim 6, Penenberg disclose that the plurality of apertures includes a single, centrally positioned aperture (see figure below).   	Regarding claim 7, Penenberg disclose the remaining plurality of apertures are positioned around the single, centrally positioned (figure 4). 	Regarding claim 11, Penenberg discloses a second k-wire (91) extending through another of the plurality of apertures (figures 1-2, ¶30).

    PNG
    media_image1.png
    329
    429
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775